On Rehearing.
There was a division of opinion among the judges of this court, upon reconsideration of the case on rehearing, as to the constitutional question treated hereinabove. *Page 416 
Pursuant to the statute (Code 1940, Title 13, Section 88), the issue was certified to the Supreme Court for determination. The certification was responded to as follows: "To the Court of Appeals of Alabama: "Gardner, Chief Justice:
"Responding to your certification as to the constitutional question involved in the case of State of Alabama ex rel. George A. Dorlan v. George E. Stone, as Treasurer of Mobile County, Alabama, we state our conclusion that the opinion of Simpson, Judge, accompanying this certificate is correct and fully sustained by the authorities therein cited. There is in principle no distinction to be drawn between the Acts held valid in Moses v. Tigner, 232 Ala. 457, 168 So. 194, and Board of Revenue of Mobile County v. Puckett, 227 Ala. 374,149 So. 850, and the Act assailed in the instant case.
"As the above noted opinion contains a full discussion we feel that nothing more need be added.
"Let the result be certified as herein indicated.
"All Justices concur except Knight, J., not sitting."
The result is that our original conclusion reversing the judgment of the trial court is sustained. The application for rehearing is, therefore, overruled.
Opinion extended and application overruled.